436 F.2d 1381
Sam BIALAC et al., Plaintiffs and Appellants,v.HARSH BUILDING CO., etc. et al., Appellees.
No. 26133.
United States Court of Appeals, Ninth Circuit.
Feb. 11, 1971.

Richard A. Hillhouse, of Lewis & Roca, Flynn, Treon, Kimerer & Thinnes, Phoenix, Ariz., for appellees.
Before CHAMBERS, MURRAH and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The partial summary judgment is reversed.  California law seems applicable.  We believe that we have a situation where extrinsic evidence was admissible to determine what the intention of the parties was in their written papers.  (Pacific Gas & Elec. Co. v. G. W. Thomas Drayage and Rigging Co.  (1968) 69 Cal.2d 33, 69 Cal.Rptr. 561, 442 P.2d 641; Masterson v. Sine (1968) 68 Cal.2d 222, 65 Cal.Rptr. 545, 436 P.2d. 561; Royal Industries v. St. Regis Paper Co.  (9th Cir. 1969), 420 F.2d 449.)  As of now, we do not see a jury question on the remand on the points before us.


2
Reversed and remanded.